Case: 09-20531 Document: 00511450668 Page: 1 Date Filed: 04/19/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            April 19, 2011
                                     No. 09-20531
                                  Conference Calendar                       Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

ISMAEL GASPARI-CORONA, also known as Ismael Gaspari Corona, also
known as Ismael Gaspar-Corona, also known as Ismael Gasperi-Corona,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Southern District of Texas
                              USDC No. 4:08-CR-509-1


Before JOLLY, OWEN, and HAYNES, Circuit Judges.
PER CURIAM:*
       Appealing the judgment in a criminal case, Ismael Gaspari-Corona
presents arguments that he concedes are foreclosed by United States v. London,
568 F.3d 553, 564 (5th Cir. 2009), cert. denied, 131 S. Ct. 631 (2010). The
Supreme Court adopted the position advanced in London. See Abbott v. United
States, 131 S. Ct. 18, 23 (2010) (holding that a defendant is subject to a
mandatory, consecutive sentence for a conviction pursuant to 18 U.S.C. § 924(c)


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 09-20531 Document: 00511450668 Page: 2 Date Filed: 04/19/2011

                                No. 09-20531

even if the defendant received a higher mandatory minimum on a different count
of conviction). The appellant’s unopposed motion for summary disposition is
GRANTED, and the judgment of the district court is AFFIRMED.




                                      2